Upon consideration of the trial court's and the State's responses, and satisfied that the trial court is diligently pursuing this matter, the motion to enforce the mandate is dismissed as moot. The trial court is instructed to treat Mr. Luma's "Successive Motion to Correct Illegal Sentence and a Manifest Injustice," provided to Hamilton Correctional Institution on January 29, 2018, and attached to the State's appendix to its response filed herein, as a properly filed motion in the trial court and proceed accordingly.